DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samuel E. Kielar on 09/06/2022.  The amendments provide consistency among claim terms, including full antecedent basis and consistency with disclosure, and clarifies the invention subject matter. 
	This listing of claims will replace all prior versions, and listings, of claims in the application:
	Listing of Claims: 
1.	(Currently Amended) A non-contact optic-based and neck-based respiratory and pulse signal detection method, comprising:
acquiring three-dimensional (3D) morphological information of a neck of a human body; and
obtaining a respiratory signal and an electrocardiogram signal of the human body according to the 3D morphological information of the neck of the human body;
wherein acquiring the 3D morphological information of the neck of the human body, comprises: obtaining a height h of the neck of the human body by making a line connecting optical centers of a camera and a projector to be parallel to a reference plane, and making an optical axis of the camera to be vertical to the reference plane;
wherein the height h of the neck of the human body is calculated by 
    PNG
    media_image1.png
    41
    109
    media_image1.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera. 
2.	(Canceled) 
3.	(Previously Presented) The method of claim 1, further comprising:
projecting, by the projector, structured light covering full view towards the neck of the human body, in which light emitted by the projector is visible light or invisible infrared light, and the visible light or invisible infrared light is constant structured light; and
obtaining the 3D morphological information of the neck of the human body by processing and identifying an optical pattern photographed by the camera and in combination with morphology parameters obtained by calibration.  
4.	(Currently Amended) A non-contact optic-based and neck-based respiratory and pulse signal detection apparatus, comprising:
a processor; and
a memory, configured to store instructions executable by the processor, 
wherein the processor is configured to run a program corresponding to the instructions by reading the instructions stored in the memory, so as to:
acquire three-dimensional (3D)  morphological information of a neck of a human body; and
obtain a respiratory signal and an electrocardiogram signal of the human body according to the 3D morphological information of the neck of the human body;
wherein the processor is configured to acquire the 3D morphological information of the neck of the human body by obtaining h of the neck of the human body by controlling a line connecting optical centers of a camera and a projector to be parallel to a reference plane, and controlling an optical axis of the camera to be vertical to the reference plane;
wherein the height h of the neck of the human body is calculated by 
    PNG
    media_image1.png
    41
    109
    media_image1.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera.   
5.	(Canceled) 
6.	(Previously Presented) The apparatus of claim 4, wherein the processor is further configured to:
control the projector to project structured light covering full view towards the neck of the human body, in which light emitted by the projector is visible light or invisible infrared light, and the visible light or invisible infrared light is constant structured light; and
obtain the 3D morphological information of the neck of the human body by processing and identifying an optical pattern photographed by the camera and in combination with morphology parameters obtained when calibration.
7.	(Currently Amended) A medical imaging device, comprising:
a projector, configured to project structured light towards a neck of a human body, in which light emitted by the projector is visible light or invisible infrared light, and the visible light or invisible infrared light is constant structured light;
a camera, configured to photograph an optical pattern of the neck of the human body; 
a controller, configured to control a line connecting optical centers of the camera and the projector to be parallel to a reference plane, and control an optical axis of the camera to be vertical to the reference plane; and
a processor, configured to obtain three-dimensional (3D)  morphological information of the neck of the human body based on the optical pattern photographed by the camera, and to obtain a respiratory signal and an electrocardiogram signal of the human body according to the 3D morphological information of the neck of the human body;
wherein the processor is configured to obtain the 3D morphological information of the neck of the human body by obtaining a height h of the neck of the human body by 
    PNG
    media_image1.png
    41
    109
    media_image1.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera.
8.	(Canceled) 
9.	(Previously Presented) The method of claim 1, wherein H, v, and L are determined through calibration and a known standard pattern.
10.	(Previously Presented) The apparatus of claim 4, wherein H, v, and L are determined through calibration and a known standard pattern.
11.	(Previously Presented) The medical imaging device of claim 7, wherein H, v, and L are determined through calibration and a known standard pattern.

REASONS FOR ALLOWANCE
Previous objection to claim 8 has been withdrawn in view of Applicant’s cancelation of the claim. 
Claims 1, 3-4, 6-7, and 9-11 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s argument/remark with respect to prior art rejection filed on 08/11/2022 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the Examiner’s amended claims 1, 4 and 7 are individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in record or combination thereof teaches or fairly well suggests a non-contact optical-based and neck-based respiratory and pulse signal detection method, comprising: acquiring 3D morphological information of a neck of a human body; wherein acquiring the 3D morphological information of the neck of the human body, comprising: obtaining a height H of the neck of the human body by making a line connecting optical centers of  camera and a projector to be parallel to a reference plane, and making an optical axis of the camera to be vertical to the reference plane; wherein the height h of the neck of the human body is calculated by 
    PNG
    media_image2.png
    38
    114
    media_image2.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera, in combination with the other features in claim 1.
Regarding claim 4, none of the prior arts in record or combination thereof teaches or fairly well suggests a non-contact optic-based and neck-based respiratory and pulse signal detection apparatus, comprising: a processor configured to acquire 3D morphological information of a neck of a human body; wherein the processor is configured to acquire the 3D morphological information of the neck of the human body by obtaining a height H of the neck of the human body by controlling a line connecting optical centers of  camera and a projector to be parallel to a reference plane, and making an optical axis of the camera to be vertical to the reference plane; wherein the height h of the neck of the human body is calculated by 
    PNG
    media_image2.png
    38
    114
    media_image2.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera, in combination with the other features in claim 4.

Regarding claim 7, none of the prior arts in record or combination thereof teaches or fairly well suggests a medical imaging device, comprising: a controller, configured to control a line connecting optical centers of the camera and the projector to be parallel to a reference plane, and control an optical axis of the camera to be vertical to the reference plane; a processor configured to obtain 3D morphological information of a neck of a human body based on the optical pattern photographed by the camera; wherein the processor is configured to obtain the 3D morphological information of the neck of the human body by obtaining a height H of the neck of the human body by 
    PNG
    media_image2.png
    38
    114
    media_image2.png
    Greyscale
, where H is a distance between axes of the camera and the projector, L is a distance from the camera to the reference plane, v is an image distance, and d is an aberration of laser projection on the reference plane and an object surface photographed by the camera, in combination with the other features in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793